Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered February 19, 1993, convicting him of attempted murder in the second degree, assault in the first degree, and criminal possession of a weapon in the fourth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The photograph of the defendant and the complainant was properly admitted for the purpose of establishing that the defendant knew the complainant, a fact which the defendant denied at trial (see, e.g., People v Wood, 79 NY2d 958, 960; People v Pobliner, 32 NY2d 356, 369-370, cert denied 416 US 905). Moreover, any error in the admission of the other photograph of the defendant was harmless under the circumstances of this case.
There is no merit to the defendant’s contention that the delayed disclosure of certain notes in the police officer’s memo book required reversal for a Rosario violation (People v Rosario, 9 NY2d 286, 289, cert denied 386 US 866). Indeed, the record reveals that the defendant was not prejudiced by this delay. Furthermore, the notes of the detective’s interview with the complainant, which he kept in a separate notebook, had been timely turned over as required.
The defendant’s remaining contention is without merit. Rosenblatt, J. P., Copertino, Sullivan and Joy, JJ., concur.